On argument, order limiting the scope of the examination of the appealing defendant before trial modified by striking therefrom the items of examination numbered 1, 3, 4, 5 and 6, by striking from item 2 the words “ was required to and,” and by inserting a provision that upon such examination said defendant shall produce, for the inspection and use of plaintiff, the contract in question. As so modified, the order is affirmed, without costs; the examination to proceed on five days’ notice. Young, Carswell, Davis, Adel and Taylor, JJ., concur.